DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
SPECIES 1
Species 1A: the airflow channeler is configured in use to channel airflow along a length of the heating element.
Species 1B: the airflow channeler is configured in use to focus airflow in one or more regions of the heating element.
Species 1C: the airflow channeler is configured in use to create an airflow gradient over the heater.
SPECIES 2
Species 2A: the airflow channeler is a polygon 
Species 2B: the airflow channeler comprises a spiral shape.
Species 2C: the airflow channeler is substantially conical.
Species 2D: the airflow channeler is cylindrical.
SPECIES 3
Species 3A: the airflow channeler comprises a wider end and a narrower end.
Species 3B: the airflow channeler is shaped so as to bulge in one or more regions.




SPECIES 4
Species 4A: the airflow channeler is configured in use to spiral airflow over the heating coil.
Species 4B: the airflow channeler is configured in use to focus airflow on an end of the heating coil, an inside of the heating coil or an outside of the heating coil.
Species 4C: the airflow channeler is configured to focus airflow through turns of the heating coil.
SPECIES 5
Species 5A: the heater is not supported on its inside.
Species 5B: the vaporizer further comprises a heater support.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 9-10, 18-19 and 25-32 are generic.

- the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE W. MAYES/         Examiner, Art Unit 1747